IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Steven Smith,                      :
                        Petitioner :
                                   :
            v.                     :      No. 2098 C.D. 2016
                                   :
Workers' Compensation Appeal       :
Board (Consolidated Freightways    :
Corporation of Delaware),          :
                        Respondent :



PER CURIAM

                                    ORDER


            NOW, August 7, 2017, having considered petitioner's application for

reargument, the application is denied.